Case 1:19-cr-00463-DLC Document 42 Filed 07/16/20 Page 1 of 1

 

 

USDC SD
DO MENT.

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT

DOC #1
SOUTHERN DISTRICT OF NEW YORK
DATE FILED: Ue /20¢

en

 

 

 

 

 

 

 

—- =—- - ~~ ewe ee ee ewe ewe me ew ere ee _ x
UNITED STATES OF AMERICA
UNSEALING ORDER
~~, -
S819 Cr. 463 (DLC)
ZALMUND ZIRKIND, a/k/a “fal,”
Defendant.
i a a ee x

Upon application of the United States of America, by
and through Assistant United States Attorneys Stephanie Lake,
Sheb Swett, and Aline Flodr;

It is found that the Indictment S8 19 Cr. 463 (DLC) is
currently sealed and the United States Attorney’s Office has
applied to have that Indictment unsealed, it is therefore

ORDERED that Indictment S8 19 Cr. 463 (DLC) be and
hereby is unsealed.

SO ORDERED.

Dated: New York, New York

July 16, 2020 fn /y

HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
